Case 1:99-mc-09999 Document 1140-6 Filed 10/09/20 Page 1 of 1 PageID #: 114607




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

ALMIRALL, LLC,                                   )
                                                 )
                      Plaintiff,                 )
                                                 )
               v.                                )     C.A. No. _____________________
                                                 )
TORRENT PHARMACEUTICALS LTD.,                    )
                                                 )
                      Defendant.                 )

                        ALMIRALL, LLC’S RULE 7.1 STATEMENT

       Pursuant to Fed. R. Civ. P. 7.l(a), Plaintiff Almirall, LLC states that it is a wholly-owned

subsidiary of its ultimate parent, Almirall, S.A., which is a publicly held company.


                                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                     /s/ Jeremy A. Tigan
OF COUNSEL:                                          Jack B. Blumenfeld (#1014)
                                                     Jeremy A. Tigan (#5239)
James S. Trainor                                     Anthony D. Raucci (#5948)
R.J. Shea                                            1201 North Market Street
FENWICK & WEST LLP                                   P.O. Box 1347
902 Broadway, Suite 14                               Wilmington, DE 19899
New York, NY 10010                                   (302) 658-9200
(212) 921-2001                                       jblumenfeld@mnat.com
                                                     jtigan@mnat.com
Elizabeth B. Hagan, Ph.D.                            araucci@mnat.com
FENWICK & WEST LLP
1191 Second Avenue, 10th Floor                       Attorneys for Plaintiff
Seattle, WA 98101
(206) 389-4510

October 9, 2020
